&=IcE    OFTHE   A~ORNEYGENERALOFTEXAS
                               AUSTIN
GROVERSELLERS
ATTORN.?  GENERAL




 iionorablei%       J.
 Lustin, Texas
 Lmar Sir:




               XQ have your let
 department (YLthe above-as                                      Of the
                                                                58
 Pemal Code sbove~r                                 to take, sell,
 offqr for sale or                                    aertaln SpeO108
 of fish, greater t
                                              8whcthar,or not Artl-
                                             ply,to~~q&lwMvl and ~0x0       i
                                             seasion 801aly for the
                                            o purchaser tub whether
                                             the railroad or axpre88
                                             oluslvO, v. A. c. f.'
                                    1 oonatrainodto    dlreot    your at-




 pang oould ba held orlmintillyresponsible for havtri in his poa-
 8686fon, ffah ot an illegal sias, where suah agent or employse
 aooaFted the fish 80161y for the purpo8e,of ahlpmelltrrom seller
 to ;urchaseY.
           There bcslngno reported casea .ln point, resort muat
 be had to analogous asses under faote not in legal efieot dif-
 fersnt from these here obtainLug.     ,I
               The Suprane Court of Vermont ifiState v. Goss, 59 Vt.
 266, 9 xl. 829, said:
&xmrable Wi. J. l’uoker,         pi&    2’


              *IS, then ln the abs6noa of su8y;loioua ap-
   -   geazancaa   or 0 i roumstaaws, an expraas 08rri:lr $8
       n6Ithsr bound to know nor euthorlzadto find out,
       as a oonditlon of reoalvlng It, what 8 paokage
       oontains that is offered to him for oarriage, it
       would bs strange to hold 'hira  guilty of a orImlna1
       OfiWlS@   boasuse Of the Oh6reOtOr Of the OoXIt6sta;
       ror in mob oa8a he is bound to oarry, and liable
       if he do68 not, and t&a law will not 0ompe1 a man
       ta a&, and than ?xnlsh him for sating. Hanoe the
       t’ux’ntn~ point in this aasa 18 whether the raepond-
       ht had reason to bellate or suspaot--forit ap-
       p-Z8    timt he aid not knowthat these pad%gsS
       oontainadwhat they did. Ii he did. ha Is ohargu?
       with hotSo or their.ooateatm, ana
       he afa not        he 18 not   charged   with
       18 abt   @fit&?

                                                      upca the Hltro4ljroarlh
                                                      c0t3m6rthe tmit6d




           In answer to the first part of         quaStiOli,th0
08rritwtssgeats ana employecrs   would not F” e llable~In the ab-
8QIIOB Of nOtI   Or kaowlrd (IOf tht4I116& siZS Of tha t18,h.
ft  18 a reU-aettled prim fpla 0f law that Igmmmee       of the law
is nevux a defense against 8 trMxm1 8ot, bitt%$noranO6 of cay
faot that is an sssenttal   part of the ‘Qrbtfa61  aat I8 dreyS  Sri
exou8e.
7




%norabla pireJ. Tuaker, page 3


           It t&e olrouamtmou are euoh IISare r6aeonabl.y  oal-
aulated to arouse auaplclon or Inquiry with rsmpect to the con-
tents of any package o?fersd for shiparsnt, the oarrier may rely
upon the repreesntntlonaof ths.ahipperaa to the nature or Its
oontente. 8 Tax. Jur., Sootlon 30, p. 57. Should the shipper
lnforrathe aarrler of the illegal alze of the fish or if irom
attendant airowmtxmoaa ths agent knew or cauld   have reasonably
aaosrtalnedthe iLIegRlnature of the itah, then he would be
1Labls for hari~ In his poraesslou fish of an llla~a~lsize.
But thle,  only where the aurplclow appearanassor olrauzmtancee
of the nhlpmnt muld meats a duty to irqulrp cr inraatigata.
It has bsw held, and -rre think properly, that a sarrler in tie
absanoe or auspIeloucl appseranoesor ?ArawIIptLuLoefs,
                                                     is neither
grssuattd to know nor authorizedto SInd oat, as h ~cmdltlon of
receiving it, whether the package cffered aontalns artlolea it
sti&rbreg     to oarrg. Elll~tt on Railroads,second Edi, See.
     **      l




          In the raooad part of your uuwtlon ycu arrkwhether
or not theme fish iaplbs.8old by the aarrlor    wlm unel+ke6 at
their destination. m thinknot. vfahats here held that        the
oarrla is arwpt from crl&lnal llabillt~      wham he has a0 notleo
OP knwlodg~ of the l.Ll@gal~tur8 OS tha goti aoaapted far
IlhlplUlt.Hwarar,    ln @am at ti#ale by the aarrZer, ho wmild
have l,tlt&rit~to opan Thorpiwkagu and~exnaalne    th6lr UoZMatS
mad ucmld be ohugsd with lcawled~e of thalr Ulsgal nature.




iipprwea Sat. 2,
Carloa C. Ashley
First ~slstant
Attorney Oeneral
%D/JCP/ddt